Citation Nr: 0319971	
Decision Date: 08/12/03    Archive Date: 08/25/03

DOCKET NO.  02-02 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for head injury 
residuals, including a seizure disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1980 to March 
1981.

This case comes before the Board of Veterans' Appeals (Board) 
from an August 2001 RO decision which found that new and 
material evidence had not been submitted sufficient to reopen 
a claim for service connection for head injury residuals, 
including a seizure disorder.  In April 2002, the veteran 
appeared at a hearing before the RO.

The main body of the present Board decision reopens the 
previously denied claim for service connection; the remand at 
the end of the decision addresses additional development of 
evidence as to the merits of the claim for service 
connection.


FINDINGS OF FACT

In an unappealed April 2000 decision, the RO denied an 
application to reopen a claim for service connection for head 
injury residuals, including a seizure disorder.  Evidence 
submitted since then includes some evidence which is not 
cumulative or redundant of previously considered evidence, 
and which is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has been received since the final 
April 2000 RO decision denying service connection for head 
injury residuals, including a seizure disorder, and the claim 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO originally denied service connection for head injury 
residuals, including a seizure disorder, in a May 1992 
decision.  On appeal, the Board denied the claim in a 
December 1997 decision.  An April 2000 unappealed RO decision 
denied an application to reopen the claim.  The April 2000 RO 
decision is considered final, with the exception that the 
claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. 
App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  

During the time applicable to the present case, "new and 
material evidence" means evidence not previously submitted 
to VA decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).  [The Board 
notes that a change to the regulation has redefined "new and 
material evidence;" however, this latest definition is not 
applicable to the present case as it applies only to 
applications to reopen filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (38 C.F.R. § 
3.156(a) (2002).]

The evidence of record at the time of the unappealed April 
2000 RO decision showed no seizure disorder during the 
veteran's 1980-1981 active duty, and the first post-service 
medical evidence of a seizure disorder was in the 1990s.  
Evidence submitted since the April 2000 RO decision includes 
more evidence of a seizure disorder in recent years.   Also 
received is a brief November 2002 statement from Dr. R. 
Joseph Healy (handwritten on a medical prescription form), in 
which the doctor opined that the veteran's seizure disorder 
is post-traumatic and related to a closed head injury from a 
military accident.  

At least some of the evidence received since the April 2000 
RO decision is not cumulative or redundant of previously 
considered evidence, and is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection.  The Board therefore finds that new 
and material evidence has been submitted since the April 2000 
RO decision, and the claim for service connection is 
reopened.  This does not mean that service connection is 
granted; rather, the merits of the claim must be reviewed on 
a de novo basis (see Manio, supra), following the development 
discussed in the below remand.  


ORDER

The application to reopen a claim for service connection for 
head injury residuals, including a seizure disorder, is 
granted.


REMAND

The Board finds that there is a further duty to assist the 
veteran in developing evidence pertinent to his reopened 
claim for service connection for head injury residuals, 
including a seizure disorder.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  Under the circumstances of this case, 
this includes obtaining any additional relevant medical 
records and providing a VA examination.  Accordingly, this 
issue is remanded for the following action:

1.  The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who have examined or treated 
him for a seizure disorder or other 
claimed head injury residuals since 
service.  The RO should then obtain 
copies of the related medical records 
which are not already on file.

2.  The RO should contact Dr. R. Joseph 
Healy and ask him to provide detailed 
rationale for his brief November 2002 
opinion regarding the origin of the 
veteran's seizure disorder.

3.  The RO should have the veteran 
undergo a VA examination to determine the 
nature and etiology of a seizure disorder 
and other claimed residuals of a head 
injury.  The claims folder must be 
provided to and reviewed by the doctor, 
and such should be noted in the 
examination report.  Based on examination 
findings, a review of historical records, 
and medical principles, the doctor should 
provide a medical opinion, with full 
rationale, on the likely date of onset 
and etiology of any seizure disorder or 
other residuals of a head injury, 
including any relationship with a proven 
incident of military service.

4.  Thereafter, and after assuring 
compliance with the notice and duty to 
assist provisions of the law, the RO 
should review the claim for service 
connection for head injury residuals, 
including a seizure disorder.  If the 
claim is denied, the RO should provide 
the veteran and his representative with a 
supplemental statement of the case, and 
give them an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




                     
______________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



